Sharon D. Mitchell, Attorney at Law SD Mitchell & Associates, PLC 829 Harcourt Rd. ∙ Grosse Pointe Park, Michigan 48230 57492 Onaga Trail ∙ Yucca Valley, California 92284 (248) 515-6035 (Telephone) ∙ (248) 751-6030 (Facsimile) ∙ sharondmac2013@gmail.com 8 April 2016 Ms. Wei Lu Mr. Ethan Horowitz Office of Natural Resources Division of Corporation Finance United States Securities and Exchange Commission Washington, D.C. 20549 Re:Grid Petroleum Corp. From 10-K/A for Fiscal Year Ended March 31, 2015 Filed July 14, 2015 File No. 000-52376 Dear Ms. Lu: We are in receipt of your correspondence dated March 1, 2016; unfortunately, management did not receive your letter until on or around April 6, 2016.Having said that, the Company recently went through the resignation of, and appointment, of officers and directors; on behalf of Mr. Gary Tilden, President of Grid Petroleum, I would like to take this opportunity to request additional time to respond to your comments in said correspondence and with regard to the above-referenced Form 10-K/A for Fiscal Year Ended March 31, 2015 and filed on July 14, 2015. We anticipate forwarding a response to your correspondence within ten days from today, April 8, 2016, or sooner. Thank you for your kind assistance regarding this matter.Should you have any questions, or need further information, please do not hesitate to contact me at the number listed above, or Mr. Gary Tilden ­­at (951) 688-7840 With best regards, /s/Sharon D. Mitchell Sharon D. Mitchell cc:Mr. Gary Tilden, President Grid Petroleum Corp.
